EXHIBIT 10.6
 
AMENDMENT No. 5 TO
THE PRENTISS PROPERTIES TRUST
1996 SHARE INCENTIVE PLAN
 
As of October 23, 2002
 
This Amendment by Prentiss Properties Trust to the Prentiss Properties Trust
1996 Share Incentive Plan (the “Plan”), made pursuant to the right to amend
reserved in Article XV of the Plan, amends and modifies the Plan as follows:
 

 
1.
 
The following shall be added to the end of Article III:

 
“Notwithstanding the above or anything in this Plan to the contrary, except as
provided in Article XII, the Administrator shall not have the power to adjust
the price per share of Shares purchased on the exercise of an Option, or the
Initial Value of a SAR, without the consent of the Company’s shareholders.”
 

 
2.
 
The final sentence of Section 8.02 shall be deleted in its entirety and replaced
with the following:

 
“If Shares are used to pay all or part of the Option price, any Shares
surrendered (a) must have an aggregate Fair Market Value (determined as of the
day preceding the date of exercise) that, together with any cash or cash
equivalent paid, is not less than the Option price for the number of Shares for
which the Option is being exercised and (b) must have been held by the
Participant for at least six (6) months prior to exercise (or such longer or
shorter period as may be required to avoid a charge to earnings for financial
accounting purposes).”
 

 
3.
 
In all other respects, the Plan shall remain unchanged and in full force and
effect.

 
IN WITNESS WHEREOF, the foregoing Amendment is hereby duly executed by the
corporate officer signing below on October 23, 2002.
 
PRENTISS PROPERTIES TRUST
 
 
/s/  Thomas F. August                        
By:  Thomas F. August
Its:   President and CEO